EXHIBIT 16.1 February 20, 2013 Securities and Exchange Commission 450 Fifth Street, NW Washington, D.C. 20549 VB CLOTHING, INC. FEI #: 27-3687123 Ladies and Gentlemen: We have read the statements by VB Clothing, Inc. included under Item 4.01 of its Current Report on Form 8-K dated as of the date hereof and we agree with such statements as they relate to our firm. This is to confirm that the client-auditor relationship between VB Clothing Inc. (Commission File No. 333-170779) and Sam Kan & Company has ceased. Very truly yours, Sam Kan & Company
